Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 10, 2014

                                     No. 04-13-00804-CV

          LONE STAR BAKERY, INC. and Lone Star Bakery of San Antonio, Inc.,
                                 Appellants

                                              v.

                                   Tomas DE LA GARZA,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-13819
                       Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER
       Appellants’ reply brief is due March 18, 2014. See TEX. R. APP. P. 38.6(c). On March 4,
2014, Appellants moved this court to extend the deadline to file the reply brief until April 4,
2014, for a seventeen-day extension.
       Appellants’ motion is GRANTED. Appellants’ reply brief must be filed not later than
April 4, 2014. NO FURTHER EXTENSIONS OF TIME TO FILE THE REPLY BRIEF
WILL BE GRANTED.
        We caution Appellants that this court may decide this appeal before Appellants file the
reply brief. See id. R. 38.3.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court